Citation Nr: 0620757	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  00-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent 
for the service-connected lumbosacral strain with 
spondylolisthesis prior to January 25, 2001.

2. Entitlement to an increased rating in excess of 60 percent 
for the service-connected lumbosacral strain with 
spondylolisthesis after January 25, 2001 forward. 

3. Entitlement to service connection for diabetes mellitus as 
secondary to the service-connected lumbosacral strain with 
spondylolisthesis and hypertension.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from February 1991 to April 
1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board remanded this case in May 2005 for further 
development which was subsequently accomplished.  As the 
required development has been completed, this case is 
properly before the Board.


FINDINGS OF FACT

1.  Prior to January 25, 2001, the veteran's lumbosacral 
strain with spondylolisthesis was manifested by pain, 
limitation of range of motion, and painful spasms; there was 
no evidence of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

2.  After January 25, 2001, the veteran's lumbosacral strain 
with spondylolisthesis is manifested by chronic lower back 
pain; tenderness at the lower lumbar spine; paraspinal muscle 
spasms; myofascial pain; pain radiating to the thighs and 
calves; numbness; flexion of 50 to 58 degrees; extension of 
30 degrees; lateral flexion of 25 to 30 degrees; and rotation 
of 25 degrees.   

3.  There is no evidence of unfavorable ankylosis of the 
entire spine, cord involvement, that the veteran is 
bedridden, or requires long leg braces. 

4.  The competent medical evidence shows that the diabetes 
mellitus is not proximately due to, the result of, or 
aggravated by the related to the service-connected 
lumbosacral strain with spondylolisthesis or hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with spondylolisthesis prior to 
January 25, 2001 have not been met.  38 U.S.C.A. § 1155 (West 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2002).

2.  The criteria for an evaluation in excess of 60 percent 
for lumbosacral strain with spondylolisthesis after January 
25, 2001 forward have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2002, 2003); Diagnostic Codes 5235-5243 (2005).

3.  Diabetes mellitus is not proximately due to, the result 
of, or aggravated by the service-connected lumbosacral strain 
with spondylolisthesis or hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2005).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the VCAA was enacted after the initial 
unfavorable AOJ decision.  However, the veteran subsequently 
received letter notices to his claim in March 2001, July 
2002, January 2004, and May 2005, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  The notice 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Veteran's Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
 
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for secondary service connection and 
an increased rating, but he was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claims, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The record contains VA treatment records and several VA 
examinations.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Rating

The RO originally granted service connection for lumbosacral 
strain with spondylolisthesis in a November 1997 rating 
decision, assigning a 20 percent rating under Diagnostic Code 
(DC) 5295 effective April 4, 1996.  In a May 2000 rating 
decision, the RO reduced the rating from 20 to 10 percent, 
effective August 1, 2000.  In a March 2001 rating decision, 
the RO restored the 20 percent evaluation, effective April 4, 
1996.  In an August 2004 rating decision, the RO increased 
the rating from 20 percent to 60 percent disabling, effective 
January 25, 2001, and modified the diagnostic code to include 
DC 5295 and 5293.  Though the rating was changed several 
times, the veteran has effectively been awarded 20 percent 
from April 4, 1996 to January 25, 2001, and 60 percent from 
January 25, 2001 for the service-connected lumbosacral strain 
with spondylolisthesis.  Therefore, the Board must examine 
each of these periods separately.  

The veteran claims that he currently experiences back spasms, 
increased pain in his back, and pain radiating into his legs.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
Severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion, warranted a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5295 (2002).  This was 
the highest schedular rating under DC 5295.  

Prior to the regulatory changes, DC 5286 provided that 
complete bony fixation of the spine at a favorable angle 
warranted a 60 percent disability rating.  A 100 percent 
disability rating was warranted for complete bony fixation 
(ankylosis) of the spine in an unfavorable ankle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
See 38 C.F.R. § 4.71a, DC 5286 (2002).  

Under the criteria effective prior to September 26, 2003, DC 
5292 provided for ratings based on limitation of motion of 
the lumbar spine.  When such limitation of motion is 
moderate, a 20 percent rating is warranted. When limitation 
of motion is severe, a 40 percent rating is warranted. The 
maximum rating under Code 5292 is 40 percent.  38 C.F.R. § 
4.71a, DC 5292 (2002). 

Under DC 5285, a 60 percent rating was warranted for the 
residuals of a fracture of the vertebra without cord 
involvement and abnormal mobility requiring a neck brace, and 
a 100 percent disability evaluation required cord 
involvement, that the individual be bedridden, or require 
long leg braces.  See 38 C.F.R. § 4.71a, DC 5285 (2002).  

DC 5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 
38 C.F.R. § 4.59 (2005).

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous DC 5293, 
effective prior to September 23, 2002, a 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  
See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the last 12 months warrant a 40 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, DC 5293 (2003).  The attached notes state that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, DC 5237 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating and unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 

Note 1 provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. 

Note (2) states that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2005).


Increased Rating Prior to January 25, 2001

Initially, the Board notes that only the regulations prior to 
September 2002 apply to the veteran's increased rating claim 
in the period prior to January 25, 2001.  The VA examination 
triggering the rating reduction was dated February 15, 2006.  
Therefore, the Board must examine the evidence for from 
February 15, 2001 to January 25, 2001.  38 C.F.R. 3.157 
(2005) (a report of a VA outpatient or hospital examination 
will be accepted as the date of receipt of a claim when the 
claim specifying the benefit sought is received within one 
year from the date of the examination).  

VA treatment records from February 2000 to January 2001 show 
chronic lower back pain with pain radiating to the legs.  

A February 2000 VA examination showed no evidence of 
scoliosis, muscle spasms, swelling, or masses.  There was 
minimal tenderness in the paraspinal muscles of the 
lumbosacral spine.  Flexion was 80 degrees, extension was 30 
degrees, right and left bending were 30 degrees and right and 
left rotation was 25 degrees.  The impression was lumbosacral 
strain with spondylolysis and minimal degenerative disc 
disease.    

A March 2000 report showed L5-S1 spondylolisthesis with a 
grade 1 spondylolisthesis.  The report stated that there was 
no evidence of fracture, subluxation or dislocation.  

A January 2001 VA examination showed visible palpable muscle 
spasms; forward flexion at 40 degrees; right and left 
rotation at 15 degrees; right and left bending at 20 degrees; 
and extension at 5 over 35 degrees.  The assessment was grade 
I spondylolisthesis.  

A review of the evidence shows that the veteran is not 
entitled to a rating in excess of 20 percent under DC 5295.  
Though the January 2001 VA examination shows reduction in 
range of motion, there was no evidence of severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

A higher rating under DC 5292 for spine, limitation of 
motion, lumbar was also not warranted.  An increased rating 
of 40 percent would only be warranted if the limitation of 
motion was severe.  However, though the veteran experienced a 
reduction in range of motion, the symptoms were not severe. 

Additionally, an increased rating under DC's 5286, 5003, or 
5286 was not warranted.  There was no evidence of complete 
bony fixation of the spine at a favorable angle or residuals 
of a fracture of the vertebra without cord involvement and 
abnormal mobility requiring a neck brace.  Though the 
February 2000 VA examination reported minimal degenerative 
disc disease, any limitation of motion due to this condition 
is contemplated in the 20 percent rating under DC 5295.  
Thus, though there is some evidence of degenerative arthritis 
and limitation of motion of the spine, evaluations for 
distinct disabilities resulting from the same injury may only 
be separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  Limitation of motion of the 
spine and degenerative arthritis were considered and 
compensated under the 20 percent evaluation already assigned 
under DC 5295.  To assign a separate evaluation based on 
conditions is not permitted under the criteria.  See 38 
C.F.R. 
§§ 4.14 and 4.71a, DC 5003, 5292 and following notes.    

Finally, there was no evidence of any neurological symptoms 
which would warrant a separate rating under DC 5293 for 
intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DC 5293.  Thus, as a whole, a higher rating prior to 
January 25, 2001 is not warranted.  



Increased rating after January 25, 2001 prior to September 
2002

As noted, the veteran's chronic lumbosacral strain is 
currently rated at 60 percent under 38 C.F.R. § 4.71a, DC 
5295-5293 (2003) (effective prior to September 23, 2002).  
The scheduler maximum under DC 5295 is 40 percent disabling.  
The scheduler maximum under DC 5293 is 60 percent disbabling.  
To receive the next higher 100 percent rating, the evidence 
must show complete bony fixation (ankylosis) of the spine in 
an unfavorable ankle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) or; cord involvement, that the 
individual be bedridden, or require long leg braces.  See 38 
C.F.R. § 4.71a, DC 5285, 5286 (2002).  

VA treatment records from January 2001 to March 2004 show 
chronic lower back pain with pain radiating to the legs.  

A February 2001 spine MRI showed degenerative discogenic 
changes with osteophytes at L4-L5 and L5-S1; a small central 
disc protrusion-osteophyte complex at L4-L5 with only mild 
indentation of the canal, which appears not significant; 
grade 1 spondylolisthesis of L5 on S1, secondary to bilateral 
pars defects (spondylolysis); and mild bilateral foraminal 
encroachment.          

At a March 2004 VA examination, , the veteran reported 
intense muscle spasm on the lower back, frequently moving 
from one side to the other.  Pain occasionally radiates down 
both legs, usually to thighs but also to the calves when more 
severe; radiation of pain is also associated with a sensation 
of numbness of paraesthesia in the involved area.  When the 
pain is more severe, symptoms will last up to four to five 
days.  The veteran reported that he experienced minor 
symptoms on most days, and severe pain including radiation 
occurs upon activity.  He stated that his back pain does not 
interfere with daily activities of living of with his job.  
He misses approximately two days of work per month related to 
episodes of increased pain.  Examination showed tenderness 
along thoracic & lumbar spine and in the paraspinal areas, 
especially at the lower lumbar spine.  There was decreased 
sensation in the lower extremities; flexion at 30 to 60 
degrees; extension at 10 to 30 degrees; lateral bilateral 
flexion at 30 degrees; and bilateral rotation at 20 degrees.  

The findings from an October 2005 VA examination were 
essentially similar to those of the March 2004 examination.  
Flexion was 50 to 58 degrees, extension was 30 degrees, 
lateral flexion was 25 to 30 degrees, and bilateral rotation 
was 25 degrees.  The assessment was chronic low back pain 
secondary to spondylolisthesis and myofascial pain. 

Here, review of the evidence shows that the veteran 
experiences limitation of motion on forward flexion and 
extension, muscle spasms and radiculopathy.  However, there 
is no evidence of unfavorable ankylosis, cord involvement, 
that the veteran is bedridden, or requires long leg braces.  
The veteran specifically stated that he is able to work.  
Though the veteran experiences pain, limitation on motion and 
chronic lower back pain, this is considered to be 
characteristic of the lumbosacral strain with 
spondylolisthesis and is reflected in the 60 percent 
disability rating under DC 5295-5293.  Therefore, as there is 
no evidence of unfavorable ankylosis, cord involvement, that 
the veteran is bedridden, or requires long leg braces, the 
back condition is best characterized by the 60 percent rating 
under Diagnostic Code 5295-5293.  38 C.F.R. § 4.71a (2002) 
(effective prior to September 23, 2002).

The Board considered a higher rating based on limitation of 
motion of the lumbar spine due to degenerative arthritis 
under DC 5003 and for limitation of motion of the lumbar 
spine under DC 5292.  In the present case, x-ray and other 
medical evidence show that the veteran has degenerative 
discogenic changes with osteophytes at L4-L5 and L5-S1 and 
minimal degenerative disc disease.  Additionally, as 
previously noted, on the most recent VA examination in 
October 2005, flexion was 50 to 58 degrees, extension was 30 
degrees, lateral flexion was 25 to 30 degrees, and bilateral 
rotation was 25 degrees.  However, a higher rating in this 
instance is not warranted.  Any rating under DC 5003 and 5292 
would only warrant a 20 or a 40 percent disability rating, 
respectively, as these are the schedular maximums.  As any 
rating under these codes would be lower than the rating 
already assigned under DC's 5295-5293, a rating under these 
codes is not warranted.
  
More over, higher evaluations under DC 5003 and 5292 would 
result in rating the same manifestations of overlapping 
symptoms.  Though there is some evidence of degenerative 
arthritis and limitation of motion of the spine, evaluations 
for distinct disabilities resulting from the same injury may 
only be separately evaluated as long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  Limitation of motion 
of the spine and degenerative arthritis 
were considered and compensated under the 60 percent 
evaluation already assigned under DC's 5295-5293.  To assign 
a separate evaluation based on conditions is not permitted 
under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 
5003, 5292 and following notes.  Since the disability is 
already rated under DC 5295-5293 for the underlying condition 
of lumbosacral strain with spondylolisthesis, a separate 
rating under DC 5292 or 5003 cannot be assigned because it 
would result in rating the same manifestations or overlapping 
symptoms, known as pyramiding, which is to be avoided.  38 
C.F.R. § 4.14 (2005).  Therefore, since the veteran cannot 
receive a separate rating under DC 5003 or 5292 and cannot 
receive a rating higher than 40 percent under any of these 
rating codes, the disability is best characterized by a 
continued 60 percent disability rating under DC's 5295-5293.
   
Increased rating after September 23, 2002

Having determined that a rating in excess of 60 percent 
rating is not warranted for the veteran's lumbosacral strain 
with spondylolisthesis under the criteria in effect prior to 
September 23, 2002, the Board now turns to the criteria in 
effect as of that date to ascertain whether a rating above 60 
percent is warranted under revised regulations, effective 
September 23, 2002 to September 25, 2003 as well as those 
changes set forth September 26, 2003.  

The evidence does not show that a rating in excess of 60 
percent rating under the new General Rating Formula for 
Diseases and Injuries of the Spine is warranted.  In order to 
receive the next higher 100 percent rating under the new 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must show unfavorable ankylosis of the 
entire spine.  See 38 C.F.R. § 4.71a (formerly DC's 5235-
5243) (2005).  In an October 2005 VA examination, flexion was 
50 to 58 degrees, extension was 30 degrees, lateral flexion 
was 25 to 30 degrees, and bilateral rotation was 25 degrees.  
The examiner stated that there was no spinal deformity or 
scoliosis.  There is no medical evidence of ankylosis of the 
entire spine.  Therefore, as the evidence reflects that the 
veteran has some range of motion, the evidence does not 
warrant a 100 percent rating under the new criteria.  Thus, 
as a whole, a higher rating under the revised formula for 
rating diseases and injuries of the spine is not warranted.  

The Board notes that in the aforementioned revised 
regulations, the diagnostic code  for intervertebral disc 
disease was changed from 5293 to 5243 and allows for 
intervertebral disc syndrome to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, when the rating was 
increased to 60 percent, the diagnostic codes expanded to 
include not only DC 5295, but also 5293.  Therefore, DC 5293 
or intervertebral disc syndrome has been accounted for in the 
current 60 percent disability rating. 

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The veteran reported that he is currently 
able to work, though he misses two days a month due to back 
pain.  Additionally, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 60 rating under 
either the old (prior to September 2002) or the revised 
criteria for lumbosacral strain with spondylolisthesis.  See 
38 C.F.R. §§ 4.7, 4.71a, DC 5295, 5293 (2002) effective prior 
to September 23, 2002), 38 C.F.R. § 4.71a (formerly DC's 
5235-5243) (2005).  As such, the benefit of the doubt does 
not apply, and the claim is denied.  



Secondary Service Connection

The veteran claims that the diabetes mellitus is the result 
of or aggravated by the service-connected conditions of 
lumbosacral strain with spondylolisthesis and hypertension.  
Specifically, the veteran argues that due to his service-
connected conditions, he has been unable to exercise and has 
gained weight, causing and/or aggravating the diabetes 
mellitus.  

The veteran is currently service-connected for lumbosacral 
strain with spondylolisthesis and hypertension.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a) (2005). When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Initially, the Board notes that the veteran does not claim, 
nor does the evidence show, that diabetes mellitus occurred 
in service or within one year of separation.  Rather, the 
veteran claims that the diabetes mellitus was due to and/or 
aggravated by the service-connected hypertension and lumbar 
conditions and should therefore be service-connected.

Service medical records do not find a complaint, finding, or 
diagnosis of diabetes mellitus.

Treatment records show treatment for diabetes beginning in 
1999.  VA records show ongoing treatment for diabetes 
mellitus in 2000.  

In a October 2005 VA examination, the examiner noted that the 
veteran was diagnosed with diabetes in August 1999 and at 
that time, the veteran's weight was normal.  The examiner 
also noted that the veteran has gained approximately thirty 
pounds from 2000 to 20002.  The examiner opined that the 
diabetes mellitus is unlikely to have resulted from the 
service-connected chronic back condition.  The examiner based 
his opinion on the fact that when diabetes mellitus was 
diagnosed in 1999, the veteran's weight was normal suggesting 
that at that time, weight was not the major factor.  The 
examiner also stated that while exercise is important to 
maintaining weight, diet is more important and can make up 
for exercise.  The examiner felt that it is difficult to 
determine how much of the worsening of the diabetes mellitus 
can be attributed to the lack of exercise itself, weight, or 
other factors such as decrease in endogenous insulin 
production with time.  The examiner also stated that "there 
is no evidence to suggest that diabetes aggravated 
hypertension."

A review of the medical evidence shows that secondary service 
connection for diabetes mellitus is not warranted.  In the 
present case, the October 2005 VA examiner opined that the 
diabetes mellitus is unlikely to have resulted from the 
service-connected chronic back condition as the veteran was 
at a normal weight when initially diagnosed with diabetes 
mellitus.  

Additionally, there is no medical evidence indicating that 
the diabetes has been aggravated by the lumbosacral strain 
with spondylolisthesis.  The examiner stated that it is 
difficult to determine how much of the worsening of the 
diabetes mellitus can be attributed to the lack of exercise 
itself, weight, or other factors such as decrease in 
endogenous insulin production with time.  The examiner, 
therefore, was unable to conclusively determine diabetes was 
aggravated by the lumbosacral strain with spondylolisthesis 
with specificity.  Both Federal regulation and case law 
preclude granting service connection predicated on a result 
of speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  In the present case, since the examiner 
could not attribute the worsening of the diabetes mellitus to 
the back condition without resulting to speculation, 
secondary service connection is not warranted. 

Additionally, in the present case, the October 2005 VA 
examiner stated that it is unlikely that the diabetes 
mellitus resulted from the service-connected hypertension and 
that "there is no evidence to suggest that diabetes 
aggravated hypertension."  As there is no persuasive 
evidence relating diabetes mellitus to hypertension, there is 
no evidence to support a grant of secondary service 
connection for diabetes mellitus as secondary to 
hypertension.

The Board recognizes that the veteran believes that diabetes 
mellitus is caused by lumbosacral strain with 
spondylolisthesis and hypertension, which limit his ability 
to exercise.  However, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they do not outweigh the medical 
evidence of record.

Thus, the preponderance of the evidence is against the claim 
of service connection for diabetes mellitus as secondary to 
lumbosacral strain with spondylolisthesis  and hypertension 
and the claim is denied.  38 C.F.R. §§ 3.303, 3.310(a).  As 
the evidence is not equally balanced, the benefit-of-the-
doubt-doctrine does not apply.   See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  


ORDER

An increased rating in excess of 20 percent for the 
lumbosacral strain with spondylolisthesis prior to January 
25, 2001 is denied.

An increased rating in excess of 60 percent for the 
lumbosacral strain with spondylolisthesis after January 25, 
2001 forward is denied.

Service connection for diabetes mellitus as secondary to the 
service-connected lumbosacral strain with spondylolisthesis 
and hypertension is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


